The opinion of the court was delivered by
Marshall, J.:
A second.petition for a rehearing has been filed in this action. The Chicago, Rock Island and Pacific railroad asks that the judgment be modified so as to make it run against the United States Itailroad Administration only. The reasons advanced for the modification of the judgment have their foundation in the difficulties arising out of the adjustment of accounts between the government and the railroad. In this matter-, the court cannot assist either of the defendants. The judgment rendered is not intended to affect the relations of the defendants toward each other.
The application for a rehearing is denied.